SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2012 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. (“ Company ”) C.N.P.J. nº 06.164.253/0001-87 N.I.R.E. 35.300.314.441 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON FEBRUARY 16, 2012 Date, Time and Place : February 16, 2012, at 3:00p.m., on Praça Comte. Linneu Gomes, S/N, Gate 3 – Building 15 – Meeting room of the Board of Directors, Jardim Aeroporto, São Paulo. Attendance : All the members of the Board of Directors of the Company. Presiding board of the meeting : Chairman: Mr. Constantino de Oliveira Junior, who invited me, Henrique Constantino, to act as secretary of the meeting. Call Notice : Waived, due to the attendance of all the members of the Board of Directors. Agenda: To pass a resolution on the Company’s 2012 Business Plan. Resolutions: After the necessary explanations were provided and the analysis of the documents, it was approved by unanimous vote the Company’s 2012 Business Plan, the original copy of which is filed at the Company’s head-office. Adjournment of the Meeting and Drawing-up of the Meetings: The floor was offered to whom might wish to use it, and since nobody did so, the meeting was adjourned for the time necessary for the drawing-up of these minutes, and upon the meeting being reopened, these minutes were read, checked and signed by the attendees. I hereby certify this present instrument is a free translation of the minutes drawn up in the Company’s records. São Paulo, February 16, 2012. Constantino de Oliveira Jr.
